PER CURIAM.
We find the claim raised by the appellant to be legally sufficient for a motion for post-conviction relief, reverse the denial of relief, and remand this case to the trial court for the limited purpose of attaching to the order denying relief a copy of the transcript of the proceeding of March 8, 2000, in case number 99-7801CF10A. See Perriello v. State, 684 So.2d 258 (Fla. 4th *530DCA 1996); Hen Lin Lu v. State, 683 So.2d 1110 (Fla. 4th DCA 1996).
POLEN, TAYLOR and MAY, JJ., concur.